DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The office action is being examined in response to the amendments submitted by the applicant on January 15, 2021.
Claims 1, 13, and 25 were amended and have been hereby entered.
Claims 1-25 are pending and have been examined. 
This action is made FINAL.

Response to Arguments

	As discussed below, after further analysis of the claims, including amendments submitted by Applicant on January 15, 2021, the Examiner has withdrawn the rejections of the claims under 101. Although the claims as amended are directed to an abstract idea as explained below, the additional claim limitations when considered separately and as a whole integrate the abstract idea into a practical application. Accordingly, as discussed below, the 101 rejections have been withdrawn.   
Independent claims 1, 13, and 25, as amended, are directed to a system, a method, and a system, respectively. Thus, on their face, independent claims 1, 13, and 25 are directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance ("PEG 2019"). 
In response to Applicant’s remarks however, “Applicant has argued that the functioning of the claimed computer is improved by integrating a first blockchain node into the claimed host computing device. In response, the Office Action at pages 4-5 alleges that Applicant's claims recite blockchain limitations ‘not as additional elements outside the abstract idea,’ but rather only "at a high level of generality" and using only "a generic 
Though Applicant may not concede; the Examiner’s maintains the interpretation of the previously presented additional claim limitations. As explained in the Specification at [0120], Applicant states, “More specifically, a blockchain is a {distributed database} …”. Moreover, See Non-Final Action dated, October 20, 2020 at pg. 5, wherein the Office Action states that, …the “additional limitations” do not change the evaluation; See also Id. at pgs. 2-8 {Applicant argues, “[m]ore specifically, this task is moved from different systems distributed among various financial institutions to a blockchain network in which recordation of asset transfers is managed in an efficient  … manner”). Thus, Applicant’s remarks are not persuasive. 
However, although Applicant’s remarks are unpersuasive, as explained below, amended claims 1, 13, and 25 (and claims dependent therefrom) are directed to more than just the abstract idea itself, and are therefore are patent eligible subject matter.
Under Step 2A, Prong One, claims 1, 13, and 25, recite, in part, a method and a system of organizing human activity. Using the limitations in claim 1 to illustrate, the claim recites, 
A mortgage portfolio asset auction system comprising: at least one host computing device comprising at least one processor in communication with a memory device, the at least one host computing device communicatively coupled between a payment processing network and a plurality of financial institution computing devices, the at least one host computing device includes a first blockchain node in a blockchain network, wherein the at least one processor is configured to: receive mortgage asset data from each of the plurality of financial institution computing devices, the mortgage asset data including an asking price for at least one mortgage asset that is being offered for sale; query, by the first blockchain node for each mortgage asset included in the received mortgage asset data, the blockchain network on a mortgage asset identifier corresponding to the mortgage asset; receive, by the first blockchain node for each mortgage asset included in the received mortgage asset data, stored mortgage asset data from a last block in a respective blockchain corresponding to the mortgage asset; verify, for each mortgage asset included in the received mortgage asset data, the stored mortgage asset data against the received mortgage asset data; assemble a mortgage asset inventory of each verified mortgage asset from the received mortgage asset data; receive a bid order from a first one of the plurality of financial institution computing devices associated with a first financial institution, the bid order including mortgage asset purchase criteria; 221652-01065 PATENTfilter the mortgage asset inventory in view of the mortgage asset purchase criteria to identify mortgage assets corresponding to the bid order; generate at least one ranked list of the identified mortgage assets by applying at least one predetermined preference criteria; present the at least one ranked list to the first one of the plurality of financial institutions; interface with the payment processing network, in response to the received order, to complete a transfer of a target mortgage asset included on the at least one ranked list to the first financial institution; and invoke, by the first blockchain node using information regarding the transfer of the target mortgage asset, a smart contract, the smart contract deployed on the blockchain network for recording mortgage asset transfers, wherein the first blockchain node broadcasts over the blockchain network the invoking of the smart contract, and wherein the broadcast causes the blockchain network to record the transfer of the target mortgage asset by adding a new block subsequent to the last block in the respective blockchain corresponding to the target mortgage asset, which is a commercial interaction, specifically a commercial interaction of sales activities or behaviors e.g., a systems and methods for auctioning mortgage portfolio assets; accordingly, the claims recite an abstract idea.
However, under Step 2A, Prong Two of the 2019 PEG, the judicial exception is integrated into a practical application. In particular, claim 1 includes the limitations, a mortgage portfolio asset auction system comprising: at least one host computing device comprising at least one processor in communication with a memory device, the at least one host computing device communicatively coupled between a payment processing network and a plurality of financial institution computing devices, the at least one host computing device includes a first blockchain node in a blockchain network, wherein the at least one processor is configured to: receive mortgage asset data {…}; query {…} the blockchain network on a mortgage asset identifier corresponding to the mortgage asset; receive {…} stored mortgage asset data from a last block in a respective blockchain corresponding to the mortgage asset; verify {…} the stored mortgage asset data against the received mortgage asset data; {…} and {invoking} a smart contract, the smart contract deployed on the blockchain network for recording mortgage asset transfers, {broadcasting} over the blockchain network the invoking of the smart contract, and wherein the broadcast causes the blockchain network to record the transfer of the target mortgage asset by adding a new block subsequent to the last block in the respective blockchain corresponding to the target mortgage asset. 221652-01065 
As shown above, the additional elements recite limitations, which go beyond mere insignificant extra-solution activity. Further limitations ...{querying}, by the first blockchain node for each mortgage asset included in the received mortgage asset data…; {receiving}, by the first blockchain node for each mortgage asset included in the received mortgage asset data, stored mortgage asset data…; {verifying}, for each mortgage asset included in the received mortgage asset data, the stored mortgage asset data against the received mortgage asset data; {…} and {invoking}, by the first blockchain node using information regarding the transfer of the target mortgage asset, a smart contract … {and causing} the blockchain network to record the transfer of the target mortgage asset by adding a new block subsequent to the last block in the respective blockchain corresponding to the target mortgage asset,221652-01065 are not considered incidental to the primary process, nor are they nominal or a tangential additions to the claim. 
The claimed system and method queries the blockchain network on a mortgage asset identifier corresponding to the mortgage asset and receives stored mortgage asset data from a last block in a respective blockchain. This provides the necessary input for verifying stored mortgage asset data against received mortgage asset data, as well as the determination of target mortgage assets for recordation. The querying of the blockchain network and obtaining the mortgage asset data is further necessary during the invoking of the smart contract, which causes the blockchain network to record transfer of the {target mortgage asset} by adding a new block subsequent to the last block in the respective blockchain. Thus, the claimed invention is directed to an improvement in technology for facilitating the exchange of mortgage portfolio asset information.
Accordingly, because 1, 13, and 25 (and claims dependent therefrom) are directed to more than just the abstract idea itself, claims 1-25 are eligible. 
	Further, regarding the 103 rejections Applicant has amended the independent claims to include additional limitations related to …requesting…; receiving…; and verifying {mortgage asset} data, using a blockchain network. Applicant's additional art arguments are considered moot due the new grounds of rejection provided below.

Claim Rejections - 35 USC §103

























































































































































































In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.












































The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. §103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 13, 25, 6-8, 11-12, 18-20, 23-24 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. Pat. App. No. 2015/0066740 A1 to DiCarlo, in view of U.S. App. Pub. No. US 2014/0201001 A1 to Rellas, in view of US 20180078843 A1 to Tran, and further in view of U.S. Pat. App. No. 20190280855 A1 to Tong.
(Changes to claim language in brackets, claim language emphasized in Bold)
Regarding claim 1:
DiCarlo teaches: 
1. A mortgage portfolio asset auction system comprising: at least one host computing device comprising at least one processor in communication with a memory device, the at least one host computing device communicatively coupled between a payment processing network and a plurality of financial institution computing devices, the at least one host computing device includes a first blockchain node in a blockchain network, wherein the at least one processor is configured to: 
Applicant Specification at [0001] {financial institutions include mortgage issuers, mortgage holders} {“financial institution computing devices” e.g., DiCarlo Fig. 1 “element 23”}
DiCarlo, at least at [0033]-[0034] disclosing an “auction,” [0042], [0062], and [0040] disclosing, “[a]s an example, third party data 26 is gathered electronically … for gathering data relevant to mortgage loans or other types of loans.” DiCarlo at least at [0038] and [0039] disclosing a host server computer hosting an auction. DiCarlo at [0095] disclosing the system is implemented using computing devices including appropriate processing [processor] mechanisms and computer-readable media [memory device] for storing and executing computer-readable instructions... 0034. [0034] …seller … communicates with the exchange entity through communications means, such as a computer 23 connected to the Internet 29 {e.g., communicatively coupled “buyers” “sellers” banks etc.,
receive mortgage asset data from each of the plurality of financial institution computing devices, the mortgage asset data including an asking price for at least one mortgage asset that is being offered for sale; 
DiCarlo at least at Figs. 6A-6B, [0033], [0037]-[0038], [0042], [0048], [0062], and Fig. 3 element “300,” disclosing receiving mortgage asset data from a plurality of financial institutions; DiCarlo at [0048] further disclosing mortgage asset data including an asking price for a mortgage asset offered for sale.
assemble a mortgage asset inventory of each verified mortage asset from the received mortgage asset data; receive a bid order from a first one of the plurality of financial institution computing devices associated with a first financial institution, the bid order including mortgage asset purchase criteria; 
See DiCarlo at least at Figs. 6A-6B, [0033], [0038], [0042], [0048], [0062], and Fig. 3 element “300,” assembling mortgage asset inventory from mortgage asset data received from financial institutions; See DiCarlo at [0058] and FIG. 6B disclosing a bid sheet providing selectable items [e.g., mortgage asset inventory] the bidder can select that indicate assets of interest via the on-line auction platform; [0058] further disclosing, that bid input methods include, but are not limited to: currency amount, unpaid principal balance, and loan-to-value [mortgage asset purchase criteria].
filter the mortgage asset inventory in view of the mortgage asset purchase criteria to identify mortgage assets corresponding to the bid order; 
See DiCarlo at least at Figs. 3, element “300,” 5, 6b; [0041]-[0042], [0062], and [0058] disclosing filtering mortgage asset inventory to create a custom list for a user. The user interface can provide selectable rows or columns for the bidder to select and manipulate items. The bidder may apply the bid sheet tool which downloads the information pertaining to the selected assets and creates a custom list [filtered mortgage asset inventory], such as a spreadsheet. 
generate at least one ranked list of the identified mortgage assets by applying at least one predetermined preference criteria; present the at least one ranked list to the first one of the plurality of financial institutions;
See DiCarlo at least at Figs. 3, element “300,” 5, 6b; [0041]-[0042], [0062] and [0058] disclosing that a user interface can provide selectable rows or columns for the bidder to select and manipulate items. The bidder may apply the bid sheet tool which downloads the information pertaining to the selected assets [mortgage assets] and creates a custom list, such as a spreadsheet [ranked list]. DiCarlo at [0058] “spreadsheet” [ranked list], and [0051] disclosing that the exchange system provides search capabilities to narrow the auction listings to particular criteria. 
interface with the payment processing network, in response to the received order, to complete a transfer of a target mortgage asset included on the at least one ranked list to the first financial institution; and 
DiCarlo [0047] Transactions may be consummated by the exchange system … managing the completion of the transactions; See DiCarlo at least at Figs. 6A-6B, [0033], [0037]-[0038], [0042], [0048], [0062], and Fig. 3 element “300;” See DiCarlo at [0039] disclosing, at step 210 the exchange entity conducts an auction through a website or other communication means configured to accept bids [receive bid orders]. DiCarlo further disclosing that bidders are able to bid on the listings from their computers
invoke, by the first blockchain node using information regarding the transfer of the target mortgage asset, a smart contract, the smart contract deployed on the blockchain network for recording mortgage asset transfers, wherein the first blockchain node broadcasts over the blockchain network the invoking of the smart contract, and wherein the broadcast causes the blockchain network to record the transfer of the target mortgage asset by adding a new block subsequent to the last block in the respective blockchain corresponding to the target mortgage asset.
DiCarlo at [0095] disclosing the system is implemented using computing devices …[0034] With reference to FIG. 1, a system is shown for facilitating an electronic exchange for residential mortgages {e.g., target mortgage assets}. A seller 20 having a pool of mortgages 21 communicates with the exchange entity through communications means

DiCarlo does not explicitly teach but Rellas teaches:

1. A mortgage portfolio asset auction system comprising: at least one host computing device comprising at least one processor in communication with a memory device, the at least one host computing device communicatively coupled between a payment processing network and a plurality of financial institution computing devices, the at least one host computing device includes a first blockchain node in a blockchain network, wherein the at least one processor is configured to: {…} interface with the payment processing network, in response to the received order, to complete a transfer of a target mortgage asset included on the at least one ranked list to the first financial institution; and 
See Rellas at least at Figs. 2-4 (2: System “199” coupled between processing network “216,” and at least client d; see also Rellas at [0062]-[0063] teaching, that payment information can be provided directly to the payment processor (connection 4 in FIG. 3), or indirectly to the payment processor [payment processor] through the store or merchant, or indirectly to the payment processor through the host servers [e.g., host computing device coupled between the payment processor, merchant and or bank]. 

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by DiCarlo and discussed above to include a host computing device coupled between a payment processing network and a plurality of financial institution computing devices as taught by Rellas so that the host server may communicate payment information to the host server, which can then send the payment information to the payment processor. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. See Rellas, at least at Abstract, [0001], [0062]-[0063] and [0074].

DiCarlo does not explicitly teach but Tran teaches:

invoke, by the first blockchain node using information regarding the transfer of the target mortgage asset, a smart contract, the smart contract deployed on the blockchain network for recording mortgage asset transfers, wherein the first blockchain node broadcasts over the blockchain network the invoking of the smart contract, and wherein the broadcast causes the blockchain network to record the transfer of the {…} asset by adding a new block subsequent to the last block in the respective blockchain corresponding to the target mortgage asset.
Tran at least at [0125]-[0126], [0134]; [0012] FIGS. 13A-13I show exemplary blockchain smart contract processes; [0125] …The contract can be in the form of bytecodes for machine interpretation …At 8, the smart contract is assigned a unique block chain number and inserted into block chain. At 10, the smart contract is sent to one or more recipients {e.g., broadcast}, which open the payload and execute the terms of the contract and if specified contractual conditions are met, the smart contract can authorize payment; 

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by DiCarlo to substitute the use of blockchain networks which invoke smart contracts as taught in Tran for transaction security. The combination amounts at least to combining prior art elements according to known method to yield predictable results. Thus, there exists a need for facilitating a better, convenient, system and method for providing transaction security using blockchain networks which invoke smart contracts is needed. See Tran [Abstract].  

DiCarlo does not explicitly teach but Tong teaches:

query, by the first blockchain node for each {mortgage} asset included in the received {mortgage} asset data, the blockchain network on a mortgage asset identifier corresponding to the {mortgage} asset;
Tong [0011] teaching …the query device is configured to determine a data query instruction … decrypt data in the blockchain by using the private key, and perform a query;  determine a blockchain {corresponding} to the identifier and a private key that corresponds to the {identifier} based on an identifier carried in the data query instruction,
receive, by the first blockchain node for each {mortgage} asset included in the received {mortgage} asset data, stored {mortgage asset} data from a last block in a respective blockchain corresponding to the {mortgage} asset; verify, for each {mortgage} asset included in the received {mortgage} asset data, the stored {mortgage} asset data against the received {mortgage} asset data;
Tong [0011], [0038] teaching, …{the determined blockchain stores an encrypted data packet that corresponds to the identifier}, the key pair can be used to decrypt and encrypt the encrypted data packet; [0039] teaching … the key pair can be used to enable a specified device to store data in the blockchain, that is, the key pair can be used to decrypt and encrypt an encrypted data packet that corresponds to the identifier, so that the specified device can store data in the blockchain.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by DiCarlo, with that as discussed above for querying a blockchain network and receiving data as taught by Tong, using identifiers for verification, wherein the blockchain is used to store {data} that corresponds to the identifier [0039]; The combination amounts at least to combining prior art elements according to known methods to yield predictable results. See Tong, at least at Abstract, [0011], [0038].

Regarding claim 13
	DiCarlo teaches:
13. A method for electronically auctioning mortgage portfolio assets by participating financial institutions, the method implemented with at least one host computing device including a first blockchain node in a blockchain network and having at least one processor in communication with a memory device, the at least one host computing device communicatively coupled between a payment processing network and a plurality of financial institution computing devices, the method comprising: 
Applicant Specification at [0001] {financial institutions include mortgage issuers, mortgage holders} {“financial institution computing devices” e.g., DiCarlo Fig. 1 “element 23”}
DiCarlo, at least at [0033]-[0034] disclosing an “auction,” [0042], [0062], and [0040] disclosing, “[a]s an example, third party data 26 is gathered electronically … for gathering data relevant to mortgage loans or other types of loans.” DiCarlo at least at [0038] and [0039] disclosing a host server computer hosting an auction. DiCarlo at [0095] disclosing the system is implemented using computing devices including appropriate processing [processor] mechanisms and computer-readable media [memory device] for storing and executing computer-readable instructions... 0034. [0034] …seller … communicates with the exchange entity through communications means, such as a computer 23 connected to the Internet 29 {e.g., communicatively coupled “buyers” “sellers” banks etc.
receiving, by the at least one host computing device, mortgage asset data from each of the plurality of financial institution computing devices, the mortgage asset data including an asking price for at least one mortgage asset that is being offered for sale; 
DiCarlo at least at Figs. 6A-6B, [0033], [0037]-[0038], [0042], [0048], [0062], and Fig. 3 element “300,” disclosing receiving mortgage asset data from a plurality of financial institutions; see also DiCarlo at [0048] disclosing mortgage asset data including an asking price for a mortgage asset offered for sale. See DiCarlo at [0062] further disclosing that a bidder can benefit by acquiring assets for profit by foreclosure. DiCarlo at [0062] [i]n some cases, a bidder may desire foreclosed property [foreclosed property asset], a likely inevitable fate with the current seller if the asset is not sold).
assembling, by the at least one host computing device, a mortgage asset inventory of each verified mortgage asset from the received mortgage asset data; receiving, by the at least one host computing device, a bid order from a first one of the plurality of financial institution computing devices associated with a first financial institution, the bid order including mortgage asset purchase criteria;
See DiCarlo at least at Figs. 6A-6B, [0033], [0038], [0042], [0048], [0062], and Fig. 3 element “300,” assembling mortgage asset inventory from mortgage asset data received from financial institutions; See DiCarlo at [0058] and FIG. 6B disclosing a bid sheet providing selectable items [e.g., mortgage asset inventory] the bidder can select that indicate assets of interest via the on-line auction platform; [0058] further disclosing, that bid input methods include, but are not limited to: currency amount, unpaid principal balance, and loan-to-value [mortgage asset purchase criteria].
filtering the mortgage asset inventory in view of the mortgage asset purchase criteria to identify mortgage assets corresponding to the bid order; 
See DiCarlo at least at Figs. 3, element “300,” 5, 6b; [0041]-[0042], [0062], and [0058] disclosing filtering mortgage asset inventory to create a custom list for a user. The user interface can provide selectable rows or columns for the bidder to select and manipulate items. The bidder may apply the bid sheet tool which downloads the information pertaining to the selected assets and creates a custom list [filtered mortgage asset inventory], such as a spreadsheet. 
generating at least one ranked list of the identified mortgage assets by applying at least one predetermined preference criteria; presenting the at least one ranked list to the first one of the plurality of financial institutions; 
See DiCarlo at least at Figs. 3, element “300,” 5, 6b; [0041]-[0042], [0062] and [0058] disclosing that a user interface can provide selectable rows or columns for the bidder to select and manipulate items. The bidder may apply the bid sheet tool which downloads the information pertaining to the selected assets [mortgage assets] and creates a custom list, such as a spreadsheet [ranked list]. DiCarlo at [0058] “spreadsheet” [ranked list], and [0051] disclosing that the exchange system provides search capabilities to narrow the auction listings to particular criteria. 
interfacing with the payment processing network, in response to the received order, to complete a transfer of a target mortgage asset included on the at least one ranked list to the first financial institution; and 
DiCarlo [0047] Transactions may be consummated by the exchange system … managing the completion of the transactions; See DiCarlo at least at Figs. 6A-6B, [0033], [0037]-[0038], [0042], [0048], [0062], and Fig. 3 element “300;” See DiCarlo at [0039] disclosing, at step 210 the exchange entity conducts an auction through a website or other communication means configured to accept bids [receive bid orders]. DiCarlo further disclosing that bidders are able to bid on the listings from their computers
invoking, by the first blockchain node using information regarding the transfer of the target mortgage asset, a smart contract, the smart contract deployed on the blockchain network for recording mortgage asset transfers, wherein the first blockchain node broadcasts over the blockchain network the invoking of the smart contract, and wherein the broadcast causes the blockchain network to record the transfer of the target mortgage asset. 
DiCarlo at [0095] disclosing the system is implemented using computing devices …[0034] With reference to FIG. 1, a system is shown for facilitating an electronic exchange for residential mortgages {e.g., target mortgage assets}. A seller 20 having a pool of mortgages 21 communicates with the exchange entity through communications means

DiCarlo does not explicitly teach but Rellas teaches:

13. A method for electronically auctioning mortgage portfolio assets by participating financial institutions, the method implemented with at least one host computing device including a first blockchain node in a blockchain network and having at least one processor in communication with a memory device, the at least one host computing device communicatively coupled between a payment processing network and a plurality of financial institution computing devices, the method comprising: {…} interfacing with the payment processing network, in response to the received order, to complete a transfer of a target mortgage asset included on the at least one ranked list to the first financial institution; and 
See Rellas at least at Figs. 2-4 (2: System “199” coupled between processing network “216,” and at least client d; see also Rellas at [0062]-[0063] teaching, that payment information can be provided directly to the payment processor (connection 4 in FIG. 3), or indirectly to the payment processor [payment processor] through the store or merchant, or indirectly to the payment processor through the host servers [e.g., host computing device coupled between the payment processor, merchant and or bank]
 
It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by DiCarlo and discussed above to include a host computing device coupled between a payment processing network and a plurality of financial institution computing devices as taught by Rellas so that the host server may communicate payment information to the host server, which can then send the payment information to the payment processor. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. See Rellas, at least at Abstract, [0001], [0062]-[0063] and [0074].

DiCarlo does not explicitly teach but Tran teaches:

invoking, by the first blockchain node using information regarding the transfer of the target mortgage asset, a smart contract, the smart contract deployed on the blockchain network for recording mortgage asset transfers, wherein the first blockchain node broadcasts over the blockchain network the invoking of the smart contract, and wherein the broadcast causes the blockchain network to record the transfer of the target mortgage asset. 
Tran at least at [0125]-[0126], [0134]; [0012] FIGS. 13A-13I show exemplary blockchain smart contract processes; [0125] …The contract can be in the form of bytecodes for machine interpretation or can be the markup language for human consumption. If there are other contracts that are incorporated by reference, the other contracts are formed in a nested hierarchy similar to program language procedures/subroutines and then embedded inside the contract. At 8, the smart contract is assigned a unique block chain number and inserted into block chain. At 10, the smart contract is sent to one or more recipients {e.g., broadcast}, which open the payload and execute the terms of the contract and if specified contractual conditions are met, the smart contract can authorize payment; 

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by DiCarlo to substitute the use of blockchain networks which invoke smart contracts as taught in Tran for transaction security. The combination amounts at least to combining prior art elements according to known method to yield predictable results. Thus, there exists a need for facilitating a better, convenient, system and method for providing transaction security using blockchain networks which invoke smart contracts is needed. See Tran [Abstract].  

DiCarlo does not explicitly teach but Tong teaches:

querying, by the first blockchain node for each {mortgage} asset included in the received {mortgage} asset data, the blockchain network on a mortgage asset identifier corresponding to the mortgage asset; 
Tong [0011] teaching …the query device is configured to determine a data query instruction … decrypt data in the blockchain by using the private key, and perform a query;  determine a blockchain {corresponding} to the identifier and a private key that corresponds to the {identifier} based on an identifier carried in the data query instruction,
receiving, by the first blockchain node for each mortgage asset included in the received mortgage asset data, stored mortgage asset data from a last block in a respective blockchain corresponding to the mortgage asset; verifying, for each mortgage asset included in the received mortgage asset data, the stored mortgage asset data against the received mortgage asset data; 
Tong [0011], [0038] teaching, …{the determined blockchain stores an encrypted data packet that corresponds to the identifier}, the key pair can be used to decrypt and encrypt the encrypted data packet; [0039] teaching … the key pair can be used to enable a specified device to store data in the blockchain, that is, the key pair can be used to decrypt and encrypt an encrypted data packet that corresponds to the identifier, so that the specified device can store data in the blockchain.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by DiCarlo, with that as discussed above for querying a blockchain network and receiving data as taught by Tong, using identifiers for verification, wherein the blockchain is used to store {data} that corresponds to the identifier [0039]; The combination amounts at least to combining prior art elements according to known methods to yield predictable results. See Tong, at least at Abstract, [0011], [0038].





Regarding claim 25
	DiCarlo teaches:
25. An electronic mortgage portfolio foreclosed property asset auction system comprising: at least one host computing device including a first blockchain node in a blockchain network and comprising at least one processor in communication with a memory device and a payment processor; wherein the at least one processor is configured to: 
DiCarlo, at least at [0033]-[0034] disclosing an “auction,” [0042], [0062], and [0040] disclosing, “[a]s an example, third party data 26 is gathered electronically … for gathering data relevant to mortgage loans or other types of loans.” DiCarlo at least at [0038] and [0039] disclosing a host server computer hosting an auction. DiCarlo at [0095] disclosing the system is implemented using computing devices including appropriate processing [processor] mechanisms and computer-readable media [memory device] for storing and executing computer-readable instructions... 0034. [0034] …seller … communicates with the exchange entity through communications means, such as a computer 23 connected to the Internet 29 {e.g., communicatively coupled “buyers” “sellers” banks etc.,
receive foreclosed property asset data from each of a plurality of financial institutions, the foreclosed property asset data including an asking price for at least one foreclosed property that is being offered for sale;
DiCarlo at least at Figs. 6A-6B, [0033], [0037]-[0038], [0042], [0048], [0062], and Fig. 3 element “300,” disclosing receiving mortgage asset data from a plurality of financial institutions; see also DiCarlo at [0048] disclosing mortgage asset data including an asking price for a mortgage asset offered for sale. See DiCarlo at [0062] further disclosing that a bidder can benefit by acquiring assets for profit by foreclosure. DiCarlo at [0062] [i]n some cases, a bidder may desire foreclosed property [foreclosed property asset], a likely inevitable fate with the current seller if the asset is not sold).
assemble a foreclosed property asset inventory from the received foreclosed property asset data of all of the plurality of financial institutions; receive a bid order from a first one of the plurality of financial institutions including property asset purchase criteria; 
DiCarlo at least at Figs. 6A-6B, [0033], [0038], [0042], [0048], [0062], and Fig. 3 element “300,” assembling mortgage asset inventory from mortgage asset data received from financial institutions; See DiCarlo at [0058] and FIG. 6B disclosing a bid sheet providing selectable items [e.g., mortgage asset inventory] the bidder can select that indicate assets of interest via the on-line auction platform; DiCarlo at [0062] disclosing that in some cases, a bidder may desire foreclosed property [mortgage asset], a likely inevitable fate with the current seller if the asset is not sold. See DiCarlo at least at Figs. 3, element “300,” 6B; [0039], [0045], and [0058] disclosing that a “bid sheet” [bid order] may include a column that allows the bidder to input a maximum bid amount. DiCarlo at [0058] further disclosing, that bid input methods include, but are not limited to: currency amount, unpaid principal balance, and loan-to-value [mortgage asset purchase criteria].
filter the foreclosed property asset inventory in view of the property asset purchase criteria to identify foreclosed properties foreclosed properties corresponding to the bid order; 
See DiCarlo at least at Figs. 3, element “300,” 5, 6b; [0041]-[0042], [0062], and [0058] disclosing filtering mortgage asset inventory to create a custom list for a user. The user interface can provide selectable rows or columns for the bidder to select and manipulate items. The bidder may apply the bid sheet tool which downloads the information pertaining to the selected assets and creates a custom list [filtered mortgage asset inventory], such as a spreadsheet. DiCarlo at [0058] further disclosing, that bid inputs [purchase criteria] for mortgage assets include the currency amount, unpaid principal balance, and loan-to-value.
generate a ranked list of the identified foreclosed properties according to financial institution preference criteria for the respective identified foreclosed properties; provide the ranked list of the identified foreclosed properties to the first one of the plurality of financial institutions; 
See DiCarlo at least at Figs. 3, element “300,” 5, 6b; [0041]-[0042], [0062] and [0058] disclosing that a user interface can provide selectable rows or columns for the bidder to select and manipulate items. The bidder may apply the bid sheet tool which downloads the information pertaining to the selected assets [mortgage assets] and creates a custom list, such as a spreadsheet [ranked list]. DiCarlo at [0058] further disclosing, that bid inputs [purchase criteria] for mortgage assets include the currency amount, unpaid principal balance, and loan-to-value; DiCarlo at least at [0058] “spreadsheet” [ranked list], and [0051] disclosing that the exchange system provides search capabilities to narrow the auction listings to particular criteria. DiCarlo at [0051], search results may be given [presented list] in a one line list that may be expanded to view details.
interface with the payment processor, in response to the received order, to complete a transfer of a target mortgage asset included on the at least one ranked list to the first financial institution; and 
DiCarlo [0047] Transactions may be consummated by the exchange system … managing the completion of the transactions; See DiCarlo at least at Figs. 6A-6B, [0033], [0037]-[0038], [0042], [0048], [0062], and Fig. 3 element “300;” See DiCarlo at [0039] disclosing, at step 210 the exchange entity conducts an auction through a website or other communication means configured to accept bids [receive bid orders]. DiCarlo further disclosing that bidders are able to bid on the listings from their computers
invoke, by the first blockchain node using information regarding the transfer of the target mortgage asset, a smart contract, the smart contract deployed on the blockchain network for recording mortgage asset transfers, wherein the first blockchain node broadcasts over the blockchain network the invoking of the smart contract, and wherein the broadcast causes the blockchain network to record the transfer of the target mortgage asset.
DiCarlo at [0095] disclosing the system is implemented using computing devices …[0034] With reference to FIG. 1, a system is shown for facilitating an electronic exchange for residential mortgages {e.g., target mortgage assets}. A seller 20 having a pool of mortgages 21 communicates with the exchange entity through communications means

DiCarlo does not explicitly teach but Rellas teaches:

interface with the payment processor, in response to the received order, to complete a transfer of a target mortgage asset included on the at least one ranked list to the first financial institution; and 
See Rellas at least at Figs. 2-4; [0062] teaching … (as part of or before or after) a placed order or other transaction, a consumer can also send payment information or a permission (or both) to authorize the processing of a payment. Further, Rellas at [0062] teaches, that payment information can be provided directly to the payment processor (connection 4 in FIG. 3), or indirectly to the payment processor [payment processor] through the store or merchant, or indirectly to the payment processor through the host servers [payment processor in communication with host computing device] to the payment processor, for example. 

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by DiCarlo and discussed above in reference to claim 1 to include a payment processor in communication with the at least one host computing device, as well as an accepted order {e.g., transfer of assets} as taught by Rellas so that an entitiy may communicate a payment authorization to the host server, which can then be sent stored payment information to the payment processor. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. See Rellas at least at [Abstract, [0001], [0062]-[0063] and [0074].

DiCarlo does not explicitly teach but Tran teaches:

25. An electronic mortgage portfolio foreclosed property asset auction system comprising: at least one host computing device including a first blockchain node in a blockchain network and comprising at least one processor in communication with a memory device and a payment processor; wherein the at least one processor is configured to: {…} invoke, by the first blockchain node using information regarding the transfer of the target mortgage asset, a smart contract, the smart contract deployed on the blockchain network for recording mortgage asset transfers, wherein the first blockchain node broadcasts over the blockchain network the invoking of the smart contract, and wherein the broadcast causes the blockchain network to record the transfer of the target mortgage asset.
Tran at least at [0125]-[0126], [0134]; [0012] FIGS. 13A-13I show exemplary blockchain smart contract processes; [0125] …The contract can be in the form of bytecodes for machine interpretation or can be the markup language for human consumption. If there are other contracts that are incorporated by reference, the other contracts are formed in a nested hierarchy similar to program language procedures/subroutines and then embedded inside the contract. At 8, the smart contract is assigned a unique block chain number and inserted into block chain. At 10, the smart contract is sent to one or more recipients {e.g., broadcast}, which open the payload and execute the terms of the contract and if specified contractual conditions are met, the smart contract can authorize payment; 

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by DiCarlo to substitute the use of blockchain networks which invoke smart contracts as taught in Tran for transaction for security. The combination amounts at least to combining prior art elements according to known method to yield predictable results. Thus, there exists a need for facilitating a better, convenient, system and method for providing transaction security using blockchain networks which invoke smart contracts is needed. See Tran [Abstract].  

DiCarlo does not explicitly teach but Rellas teaches:

query, by the first blockchain node for each {mortgage} asset included in the received {mortgage} asset data, the blockchain network on a mortgage asset identifier corresponding to the {mortgage} asset;
Tong [0011] teaching …the query device is configured to determine a data query instruction … decrypt data in the blockchain by using the private key, and perform a query;  determine a blockchain {corresponding} to the identifier and a private key that corresponds to the {identifier} based on an identifier carried in the data query instruction,
receive, by the first blockchain node for each {mortgage} asset included in the received {mortgage} asset data, stored {mortgage} asset data from a last block in a respective blockchain corresponding to the {mortgage} asset; verify, for each {mortgage} asset included in the received {mortgage} asset data, the stored {mortgage} asset data against the received {mortgage} asset data; 
Tong [0011], [0038] teaching, …{the determined blockchain stores an encrypted data packet that corresponds to the identifier}, the key pair can be used to decrypt and encrypt the encrypted data packet; [0039] teaching … the key pair can be used to enable a specified device to store data in the blockchain, that is, the key pair can be used to decrypt and encrypt an encrypted data packet that corresponds to the identifier, so that the specified device can store data in the blockchain.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by DiCarlo, with that as discussed above for querying a blockchain network and receiving data as taught by Tong, using identifiers for verification, wherein the blockchain is used to store {data} that corresponds to the identifier [0039]; The combination amounts at least to combining prior art elements according to known methods to yield predictable results. See Tong, at least at Abstract, [0011], [0038].

Regarding claim 6:
	DiCarlo teaches:
6. The system of claim 1, wherein the at least one host computing device is configured to recommend a mortgage asset from the at least one ranked list for the first financial institution to purchase.
See DiCarlo at least at Figs. 3 element “300,” 5, 6b; [0033], [0067], and [0058] discussing, as shown in FIG. 6B, a user [financial institution] has a bid sheet that provides selectable items the bidder can select that indicate assets of interest via the on-line auction platform. DiCarlo at [0058] further disclosing that the bidder may apply a bid sheet tool which downloads information pertaining to the selected assets and creates a custom list, such as a spreadsheet [ranked list]. [0067] DiCarlo further disclosing that the borrower can select a “Borrow Now” button associated with a best available rate [“best available” i.e., recommended mortgage asset]. 

Regarding claim 7:
	DiCarlo teaches:
7. The system of claim 1, wherein the at least one host computing device is configured to verify at least a portion of the received mortgage asset data.
See DiCarlo at least at Fig. 3, [0033], [0038]-[0039], [0040]-[0041], and [0095]; DiCarlo at [0040] disclosing the sales process outlined in detail, where a portion of the received mortgage asset data is verified through the performance of due diligence on the asset data. See also DiCarlo at [0041] disclosing due diligence is performed on each loan [mortgage asset data] in the system, and the exchange system can give indication notification, such as by using a “certified” status. During this step, the exchange system operators are involved to make sure that the financial products are characterized correctly.

Regarding claim 8:
	DiCarlo teaches:
8. The system of claim 1, wherein the at least one host computing device is configured to submit an accepted order for the target mortgage asset to the payment processing network.
See DiCarlo at least at Fig. 3 element 313, [0039], [0049] and [0047] disclosing that the buyer (in this case, the winning bidder) [accepted bid] receives title and the sellers 20 receive the proceeds of the sale. DiCarlo at [0047] disclosing, transactions may be consummated by the exchange system operator, managing the completion of the transactions. [0049] disclosing that the exchange system may provide and allow interaction with these features through a through a web server [host computing device] or web interface.

DiCarlo does not explicitly teach but Rellas teaches:

8. The system of claim 1, wherein the at least one host computing device is configured to submit an accepted order for the target mortgage asset to the payment processing network.
See Rellas at least at [0062] teaching … (as part of or before or after) a placed order or other transaction, a consumer can also send payment information or a permission (or both) to authorize the processing of a payment [submitting an accepted order]. Further, Rellas at [0062] teaches, that payment information can be provided directly to the payment processor (connection 4 in FIG. 3), or indirectly to the payment processor [payment processor] through the store or merchant, or indirectly to the payment processor through the host servers [payment processor in communication with host computing device] to the payment processor, for example. [0062] teaching … (as part of or before or after) a placed order or other transaction, a consumer can also send payment information or a permission (or both) to authorize the processing of a payment [submitting an accepted order]. Further, Rellas at [0062] teaches, that payment information can be provided directly to the payment processor (connection 4 in FIG. 3), or indirectly to the payment processor [payment processor] through the store or merchant, or indirectly to the payment processor through the host servers [payment processor in communication with host computing device] to the payment processor, for example

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by DiCarlo and discussed above in reference to claim 1 to include a payment processor in communication with the at least one host computing device, as well as an accepted order [e.g., as taught by Rellas] so that a customer may communicate a payment authorization [e.g., for an accepted order] to the host server, which can then send stored payment information to the payment processor. See Rellas at least at [0001] and [0074].

Regarding claim 11:
	DiCarlo teaches:
11. The system of claim 1, wherein the at least one host computing device is configured to perform an ownership transfer task for an accepted bid order.  
See DiCarlo at least at Fig. 3 element 313, [0039], [0049] and [0047] disclosing that the buyer (in this case, the winning bidder) [accepted bid] receives title and the sellers 20 receive the proceeds of the sale [i.e., an ownership transfer task]. DiCarlo at [0047] disclosing, transactions may be consummated by the exchange system operator, managing the completion of the transactions. [0049] disclosing that the exchange system may provide and allow interaction with these features through a through a web server [host computing device] or web interface

Regarding claim 12:
	DiCarlo teaches:
12. The system of claim 1, wherein the at least one host computing device is configured to receive foreclosed property asset data from each of the plurality of financial institution computing devices.
See DiCarlo at least at Figs. 6A-6B, [0033], [0038], [0042], [0048], [0062], and Fig. 3 element “300,” disclosing receiving mortgage asset data from financial institutions; See DiCarlo at [0058] and FIG. 6B disclosing a bid sheet providing selectable items [e.g., property assets] the bidder can select that indicate assets of interest via the on-line auction platform; DiCarlo at [0062] disclosing that a bidder may desire foreclosed property [foreclosed property asset data], a likely inevitable fate with the current seller if the asset is not sold

Regarding claim 18:
	DiCarlo teaches:
18. The method of claim 13, further comprising:821652-01065 PATENTrecommending a mortgage asset from the at least one ranked list for the first financial institution to purchase.  
See DiCarlo at least at Figs. 3 element “300,” 5, 6b; [0033], [0067], and [0058] discussing, as shown in FIG. 6B, a user [financial institution] has a bid sheet that provides selectable items the bidder can select that indicate assets of interest via the on-line auction platform. DiCarlo at [0058] further disclosing that the bidder may apply a bid sheet tool which downloads information pertaining to the selected assets and creates a custom list, such as a spreadsheet [ranked list]. [0067] DiCarlo further disclosing that the borrower can select a “Borrow Now” button associated with a best available rate [“best available” i.e., recommended mortgage asset]

Regarding claim 19:
	DiCarlo teaches:
19. The method of claim 13, further comprising verifying at least a portion of the received mortgage asset data.  
See DiCarlo at least at Fig. 3, [0033], [0038]-[0039], [0040]-[0041], and [0095]; DiCarlo at [0040] disclosing the sales process outlined in detail, where a portion of the received mortgage asset data is verified through the performance of due diligence on the asset data. See also DiCarlo at [0041] disclosing due diligence is performed on each loan [mortgage asset data] in the system, and the exchange system can give indication notification, such as by using a “certified” status. During this step, the exchange system operators are involved to make sure that the financial products are characterized correctly.

Regarding claim 20:
	DiCarlo teaches:
20. The method of claim 13, further comprising submitting an accepted order for the target mortgage asset to the payment processing network. 
See DiCarlo, at least at Fig. 3, [0038]-[0039], [0040], [0042], [0062] and [0033] disclosing an auction system using an exchange system; DiCarlo at [0038]-[0039] disclosing a host server computer hosting an auction; DiCarlo at [0040] disclosing, as an example, third party data identified {i.e., “mortgage”} assets are gathered electronically using software programs or modules running on a computer programmed with an algorithm for gathering data relevant to mortgage loans or other types of loans 

DiCarlo does not explicitly teach but Rellas teaches:

20. The method of claim 13, further comprising submitting an accepted order for the target mortgage asset to the payment processing network. 
See Rellas at least at [0062] teaching … (as part of or before or after) a placed order or other transaction, a consumer can also send payment information or a permission (or both) to authorize the processing of a payment [submitting an accepted order]. 

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by DiCarlo and discussed above to include a host computing device coupled between a payment processing network and a plurality of financial institution computing devices as taught by Rellas so that the host server may communicate payment information to the host server, which can then send the payment information to the payment processor. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. See Rellas, at least at Abstract, [0001], [0062]-[0063] and [0074].

Regarding claim 23:
	DiCarlo teaches:
23. The method of claim 13, further comprising performing an ownership transfer task for an accepted bid order.  
See DiCarlo at least at Fig. 3 element 313, [0039], [0049] and [0047] disclosing that the buyer (in this case, the winning bidder) [accepted bid] receives title and the sellers 20 receive the proceeds of the sale [i.e., an ownership transfer task]. DiCarlo at [0047] disclosing, transactions may be consummated by the exchange system operator, managing the completion of the transactions. [0049] disclosing that the exchange system may provide and allow interaction with these features through a through a web server [host computing device] or web interface

Regarding claim 24:
	DiCarlo teaches:
24. The method of claim 13, wherein receiving mortgage asset data from each of the plurality of financial institutions comprises receiving foreclosed property asset data from each of the plurality of financial institution computing devices.  
See DiCarlo at least at Figs. 6A-6B, [0033], [0038], [0042], [0048], [0062], and Fig. 3 element “300,” disclosing receiving mortgage asset data from financial institutions; See DiCarlo at [0058] and FIG. 6B disclosing a bid sheet providing selectable items [e.g., property assets] the bidder can select that indicate assets of interest via the on-line auction platform; DiCarlo at [0062] disclosing that a bidder may desire foreclosed property [foreclosed property asset data], a likely inevitable fate with the current seller if the asset is not sold.

Claims 2-3, and 14-15 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. Pat. App. No. 2015/0066740 A1 to DiCarlo, in view of U.S. App. Pub. No. US 2014/0201001 A1 to Rellas, in view of US 20180078843 A1 to Tran, in view of U.S. Pat. App. No. 20190280855 A1 to Tong, and further in view of US 2007/0050285 A1 to Freeman.
(Changes to claim language in brackets, claim language emphasized in Bold)
Regarding claim 2:
	DiCarlo teaches:
2. The system of claim 1, wherein the at least one host computing device is configured to: score the identified mortgage assets according to at least one combination of a weighting factor and a financial institution preference parameter.
See Applicant’s Specification at [0080] describing “rank or overall score.”
See DiCarlo at least at Figs. 3, element “300”; 6B {see parameters, “UPB;” “BTV”} ; [0038], [0058], and [0045] disclosing that bidders are interested parties and may include a variety of different people and entities, ranging from large and mid-sized financial institutions [financial institutions]. See also DiCarlo at [0058] disclosing, that in FIG. 6B a user [e.g., a financial institution] has a bid sheet. [0058] disclosing that a bidder may apply the bid sheet tool which downloads the information pertaining to the selected assets [mortgage assets] and creates a custom list, such as a spreadsheet [custom list, e.g., ranking and or scoring the identified mortgage assets]; 

DiCarlo does not explicitly teach but Freeman teaches:

2. The system of claim 1, wherein the at least one host computing device is configured to: score the identified mortgage assets according to at least one combination of a weighting factor and a financial institution preference parameter.
See Freeman at least at Fig. 4B, [0159], [0162]-[0163], teaching that the use of field level overwriting logic to determine what information should overwrite other information is based on field-by-field weighting [i.e., weighting factor]. Freeman at [0163] further teaching, matching records in a temporary table to existing database information based on weighted values [weighting factor]. 

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by DiCarlo to substitute using weighting factors as taught in Freeman, which is common to the same field of endeavor of being related to financial information management and more particularly to systems and methods for managing information and providing services related to mortgages, to determine what information should overwrite other information when ranking identified mortgage assets. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. See Freeman at Abstract and [0002] and [0163]. 

Regarding claim 3:
	DiCarlo teaches:
3. The system of claim 2, wherein the at least one host computing device is configured to: apply one or more financial institution preference parameters selected from the group of: {…} a financial institution preference parameter that is input by the first financial institution; 
See DiCarlo at least at Figs. 3, element “300”; 6B {see parameters, “UPB;” “BTV”}; [0058] and [0045] disclosing that bidders are interested parties and may include a variety of different people and entities, ranging from large and mid-sized financial institutions [financial institution]. See also DiCarlo at [0058] disclosing, that in FIG. 6B a user [e.g., a financial institution] has a bid sheet. DiCarlo at [0058] disclosing that the bid sheet 520 provides selectable items the bidder can select that indicate assets of interest [i.e., preference parameters] via the on-line auction platform. All information pertaining to each asset can be available in one row of data and ready to analyze

Regarding claim 14:
	DiCarlo teaches:
14. The method of claim 13, further comprising scoring the identified mortgage assets according to at least one combination of a weighting factor and a financial institution preference parameter.
See Applicant’s Specification at [0080] describing “rank or overall score.”
See DiCarlo at least at Figs. 3, element “300”; 6B {see parameters, “UPB;” “BTV”} ; [0038], [0058], and [0045] disclosing that bidders are interested parties and may include a variety of different people and entities, ranging from large and mid-sized financial institutions [financial institutions]. See also DiCarlo at [0058] disclosing, that in FIG. 6B a user [e.g., a financial institution] has a bid sheet. [0058] disclosing that a bidder may apply the bid sheet tool which downloads the information pertaining to the selected assets [mortgage assets] and creates a custom list, such as a spreadsheet [custom list, e.g., ranking and or scoring the identified mortgage assets]; 

DiCarlo does not explicitly teach but Freeman teaches:

14. The method of claim 13, further comprising scoring the identified mortgage assets according to at least one combination of a weighting factor and a financial institution preference parameter.
See Freeman at least at Fig. 4B, [0159], [0162]-[0163], teaching that the use of field level overwriting logic to determine what information should overwrite other information is based on field-by-field weighting [i.e., weighting factor]. Freeman at [0163] further teaching, matching records in a temporary table to existing database information based on weighted values [weighting factor]. 

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by DiCarlo and discussed above in reference to claim 1 to substitute using weighting factors as taught in Freeman, which is common to the same field of endeavor of being related to financial information management and more particularly to systems and methods for managing information and providing services related to mortgages, to determine what information should overwrite other information when ranking identified mortgage assets. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. See Freeman at Abstract and [0002] and [0163]. 

Regarding claim 15:
	DiCarlo teaches:
15. The method of claim 14, further comprising: applying one or more of a financial institution preference parameter selected from the group of:  {…} 721652-01065 a financial institution preference parameter that is input by the first financial institution {…};PATENT 
See DiCarlo at least at Figs. 3, element “300”; 6B; [0058] and [0045] disclosing that bidders are interested parties and may include a variety of different people and entities, ranging from large and mid-sized financial institutions [financial institution]. See also DiCarlo at [0058] disclosing, that in FIG. 6B a user [e.g., a financial institution] has a bid sheet. DiCarlo at [0058] disclosing that the bid sheet 520 provides selectable items the bidder [e.g., a financial institution] can select [input] that indicate assets of interest [i.e., preference parameters] via the on-line auction platform. All information pertaining to each asset can be available in one row of data and ready to analyze

Claim 17 is rejected under 35 U.S.C. §103 as being unpatentable over U.S. Pat. App. No. 2015/0066740 A1 to DiCarlo, in view of U.S. App. Pub. No. US 2014/0201001 A1 to Rellas, in view of US 20180078843 A1 to Tran, in view of U.S. Pat. App. No. 20190280855 A1 to Tong, and further in view of U.S. App. Pub. No. US 2001/0037284 A1 to Finkelstein.
(Changes to claim language in brackets, claim language emphasized in Bold
Regarding claim 17:
	DiCarlo teaches:
17. The method of claim 13, further comprising: generating the first ranked list according to financial institution preference criteria and generate the second ranked list according to pricing criteria for the identified assets.  
See DiCarlo at least at Figs. 3, element “300,” 5, 6b; [0041]-[0042], [0062] and [0058] disclosing that a user interface can provide selectable rows or columns for the bidder to select and manipulate items. The bidder may apply the bid sheet tool which downloads the information pertaining to the selected assets [mortgage assets] and creates a custom list, such as a spreadsheet [first ranked list]. DiCarlo at [0058] further disclosing, that bid inputs [preference criteria] for mortgage assets include the currency amount, unpaid principal balance, and loan-to-value

DiCarlo does not explicitly teach but Finkelstein teaches:

17.  The method of claim 13, further comprising: generating the first ranked list according to financial institution preference criteria and generate the second ranked list according to pricing criteria for the identified assets.  
See Finkelstein at least at [0107], [0108] and [0089] teaching, that users enter a first set of desired opportunity parameters including ranking and other information into a remote terminal. See Finkelstein at [0089] disclosing a sorted list based on “ranking data, price data [pricing criteria], size data and other parameters or attributes.” Finkelstein at [0108] further teaching, that various factors are evaluated to determine a likelihood of transaction; further that, if there exists a low likelihood of a transaction, an offer is either ranked low on a potential bidder's list [ranked list], or filtered and does not appear at all).

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by DiCarlo, and discussed above in reference to claim 13, to include a second ranked list using “pricing criteria,” as taught in Finkelstein at [0089], so that when a user demonstrates interest in a particular opportunity based on search criteria, the opportunity may be presented the sorted list. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. See Finkelstein at [0046]-[0047] and [0089].

Claims 4-5, and 16 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. Pat. App. No. 2015/0066740 A1 to DiCarlo, in view of U.S. App. Pub. No. US 2014/0201001 A1 to Rellas, in view of US 20180078843 A1 to Tran, in view of U.S. Pat. App. No. 20190280855 A1 to Tong, in view of in view of US 2007/0050285 A1 to Freeman, and further in view of U.S. App. Pub. No. US 2001/0037284 A1 to Finkelstein
(Changes to claim language in brackets, claim language emphasized in Bold
Regarding claim 4:
	DiCarlo teaches:
4. The system of 1, wherein the at least one host computing device is configured to: generate a first ranked list of the identified mortgage assets and a second ranked list of the identified mortgage assets, each of the first and second ranked lists being ranked according to different criteria; 
DiCarlo at least at Figs. 3, element “300,” 5, 6b; [0041]-[0042], [0062] and [0058] disclosing that a user interface can provide selectable rows or columns for the bidder to select and manipulate items. The bidder may apply the bid sheet tool which downloads the information pertaining to the selected assets [mortgage assets] and creates a custom list, such as a spreadsheet [a first ranked list]. DiCarlo at [0058] further disclosing, that bid inputs [ranking criteria] for mortgage assets include the currency amount, unpaid principal balance [e.g., the principal balance], and loan-to-value

DiCarlo does not explicitly teach but Finkelstein teaches:

4. The system of 1, wherein the at least one host computing device is configured to: generate a first ranked list of the identified mortgage assets and a second ranked list of the identified mortgage assets, each of the first and second ranked lists being ranked according to different criteria; 
See Finkelstein at least at [0107], [0108] and [0089] teaching, that users enter a first set of desired opportunity parameters including ranking and other information into a remote terminal. See Finkelstein at [0089] disclosing a sorted list based on “ranking data, price data [price criteria], size data and other parameters or attributes.” Finkelstein at [0108] further teaching, that various factors are evaluated to determine a likelihood of transaction; further that, if there exists a low likelihood of a transaction, an offer is either ranked low on a potential bidder's list [ranked list], or filtered and does not appear at all).

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by DiCarlo, and discussed above in reference to claim 1, to include a second ranked list using “ranking data, price data, size data and other parameters or attributes,” as taught in Finkelstein at [0089], so that when a user demonstrates interest in a particular opportunity based on search criteria the opportunity may be presented in a sorted list. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. See Finkelstein at [0046]-[0047] and [0089]. 

DiCarlo does not explicitly teach but Freeman teaches:

and compare a portion of the first ranked list to a portion of the second ranked list to identify matching entries on the first portion and the second portion.
Freeman at least at [0158], [0114]-[0115], [0118], [0159], [0162]-[0163], and [0056] teaching merging together, preferably in a side-by-side comparison {of a first and a second} ranked list as is taught by Freeman, loan product information from a variety of lenders. E.g., see [0013] teaching, another object of the present invention is to provide a system and method … for comparing different loan products … {support e.g.,} which may be used as a marketing tool for improving the efficiency and reliability of matching [comparing] a particular or most suitable loan product {e.g.. a mortgage asset).  

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by DiCarlo and discussed above to include comparing a portion of a first ranked list to a portion of a second ranked list [e.g., as taught by Freeman] to identify matching entries on the first portion and the second portion of the lists to provide a side-by-side comparison of a plurality of different [mortgage asset] options that may meet the needs of a particular borrower [e.g., user]. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. See Freeman at Abstract, [0013] and [0056].

Regarding claim 5:
	DiCarlo teaches:
The system of claim 4, wherein the at least one host computing device is configured to: generate the first ranked list according to financial institution preference criteria and generate the second ranked list according to pricing criteria for the identified assets.
DiCarlo at least at Figs. 3, element “300,” 5, 6b; [0041]-[0042], [0062] and [0058] disclosing that a user interface can provide selectable rows or columns for the bidder to select and manipulate items. The bidder may apply the bid sheet tool which downloads the information pertaining to the selected assets [mortgage assets] and creates a custom list, such as a spreadsheet [first ranked list]. DiCarlo at [0058] further disclosing, that bid inputs [preference criteria] for mortgage assets include the currency amount, unpaid principal balance, and loan-to-value

DiCarlo does not explicitly teach but Finkelstein teaches:

The system of claim 4, wherein the at least one host computing device is configured to: generate the first ranked list according to financial institution preference criteria and generate the second ranked list according to pricing criteria for the identified assets.
See Finkelstein at least at [0107], [0108] and [0089] teaching, that users enter a first set of desired opportunity parameters including ranking and other information into a remote terminal. See Finkelstein at [0089] disclosing a sorted list based on “ranking data, price data [pricing criteria], size data and other parameters or attributes.” Finkelstein at [0108] further teaching, that various factors are evaluated to determine a likelihood of transaction; further that, if there exists a low likelihood of a transaction, an offer is either ranked low on a potential bidder's list [ranked list], or filtered and does not appear at all).

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by DiCarlo, and discussed above, to include a second ranked list using “pricing criteria,” as taught in Finkelstein at [0089], so that when a user demonstrates interest in a particular opportunity based on search criteria, the opportunity may be presented in a sorted list. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. See Finkelstein at [0046]-[0047] and [0089].

Regarding claim 16:
	DiCarlo teaches:
16. The method of claim 13, further comprising: generating a first ranked list of the identified mortgage assets and a second ranked list of the identified mortgage assets, each of the first and second ranked lists being ranked according to different criteria; 
See DiCarlo at least at Figs. 3, element “300,” 5, 6b; [0041]-[0042], [0062] and [0058] disclosing that a user interface can provide selectable rows or columns for the bidder to select and manipulate items. The bidder may apply the bid sheet tool which downloads the information pertaining to the selected assets [mortgage assets] and creates a custom list, such as a spreadsheet [a first ranked list]. DiCarlo at [0058] further disclosing, that bid inputs [ranking criteria] for mortgage assets include the currency amount, unpaid principal balance [e.g., the principal balance], and loan-to-value

DiCarlo does not explicitly teach but Finkelstein teaches:

16. The method of claim 13, further comprising: generating a first ranked list of the identified mortgage assets and a second ranked list of the identified mortgage assets, each of the first and second ranked lists being ranked according to different criteria; 
See Finkelstein at [0001], teaching a second ranked list (See Finkelstein at least at [0107], [0108] and [0089] teaching, that users enter a first set of desired opportunity parameters including ranking and other information into a remote terminal. See Finkelstein at [0089] disclosing a sorted list based on “ranking data, price data [price criteria], size data and other parameters or attributes.” Finkelstein at [0108] further teaching, that various factors are evaluated to determine a likelihood of transaction; further that, if there exists a low likelihood of a transaction, an offer is either ranked low on a potential bidder's list [ranked list], or filtered and does not appear at all).

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by DiCarlo, and discussed above in reference to claim 1, to include a second ranked list using “ranking data, price data, size data and other parameters or attributes,” as taught in Finkelstein at [0089], so that when a user demonstrates interest in a particular opportunity based on search criteria the opportunity may be presented in a sorted list. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. See Finkelstein at [0046]-[0047] and [0089]. 

DiCarlo does not explicitly teach but Freeman teaches:

and comparing a portion of the first ranked list to a portion of the second ranked list to identify matching entries on the first portion and the second portion.  
See Freeman at least at [0158], [0114]-[0115], [0118], [0159], [0162]-[0163], and [0056] teaching merging together, preferably in a side-by-side comparison [first and second ranked list], loan product information from a variety of lenders. Freeman at [0056] teaching, the first section may include a number of fields or windows for allowing a user to designate the search criteria. These fields allow a user to designate, for example, how the search results should be sorted. Freeman at [0013] also teaching, another object of the present invention is to provide a system and method which electronically generates a qualifier sheet for comparing different loan products … which may be used as a marketing tool for improving the efficiency and reliability of matching [matching] a particular or most suitable loan product).  

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by DiCarlo and discussed above in reference to claim 1 to include comparing a portion of a first ranked list to a portion of a second ranked list [e.g., as taught by Freeman] to identify matching entries on the first portion and the second portion of the lists to provide a side-by-side comparison of a plurality of different [mortgage asset] options that may meet the needs of a particular borrower [e.g., user]. See Freeman at Abstract, [0013] and [0056].

Claims 9 and 21 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. Pat. App. No. 2015/0066740 A1 to DiCarlo, in view of U.S. App. Pub. No. US 2014/0201001 A1 to Rellas, in view of US 20180078843 A1 to Tran, in view of U.S. Pat. App. No. 20190280855 A1 to Tong, and further in view of Pat. No. US 6,829,590 B1 to Greener
(Changes to claim language in brackets, claim language emphasized in Bold)
Regarding claim 9:
	DiCarlo teaches:
9. The system of claim 1, wherein the at least one host computing device is configured to apply a preferred issuer tolerance band to the asking price to mortgage assets offered by identified ones of the plurality of financial institution computing devices when filtering the mortgage asset inventory.
See DiCarlo at least at Figs. 6A-6B, [0033], [0037]-[0038], [0042], [0048], [0062], and Fig. 3 element “300,” disclosing receiving mortgage asset data [mortgage asset inventory] from a plurality of financial institutions; see also DiCarlo at [0048] disclosing mortgage asset data including an asking price for a mortgage asset offered for sale. See also DiCarlo at [0058] disclosing that a bidder may download information pertaining to the selected [filtered mortgage assets] and create a custom list, such as a spreadsheet [ranked list]
DiCarlo does not explicitly teach but Greener teaches:

9. The system of claim 1, wherein the at least one host computing device is configured to apply a preferred issuer tolerance band to the asking price to mortgage assets offered by identified ones of the plurality of financial institution computing devices when filtering the mortgage asset inventory.
See Greener at Abstract, Col. 3 ll. 31-33; see also Greener at Col. 4 ll. 55-67, teaches that a computer server can be made accessible with a network access device via a communications network; and executable software can be stored on the server and be made executable on demand via the network access device … the server to can be utilized to … determine a tolerance parameter [preferred issuer tolerance band] for the foreign currency price.
		
	It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by DiCarlo and discussed above in reference to claim 1 to include applying a preferred issuer tolerance band [as taught by Greener] to the asking price of mortgage assets as taught by DiCarlo so that the exchange price may be modified if the spot price [price of the mortgage asset offered] exceeds a tolerance parameter. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Greener at Col. 4 ll. 66-67. 

Regarding claim 21:
	DiCarlo teaches:
21. The method of claim 13, further comprising applying a preferred issuer tolerance band to the asking price to mortgage assets offered by identified ones of the plurality of financial institution computing devices when filtering the mortgage asset inventory.  
See DiCarlo at least at Figs. 6A-6B, [0033], [0037]-[0038], [0042], [0048], [0062], and Fig. 3 element “300,” disclosing receiving mortgage asset data [mortgage asset inventory] from a plurality of financial institutions; see also DiCarlo at [0048] disclosing mortgage asset data including an asking price for a mortgage asset offered for sale. See also DiCarlo at [0058] disclosing that a bidder may download information pertaining to the selected [filtered mortgage assets] and create a custom list, such as a spreadsheet [ranked list]

DiCarlo does not explicitly teach but Greener teaches:	

21. The method of claim 13, further comprising applying a preferred issuer tolerance band to the asking price to mortgage assets offered by identified ones of the plurality of financial institution computing devices when filtering the mortgage asset inventory.  
See Greener at Abstract, Col. 3 ll. 31-33; see also Greener at Col. 4 ll. 55-67, teaches that a computer server can be made accessible with a network access device via a communications network; and executable software can be stored on the server and be made executable on demand via the network access device … the server to can be utilized to … determine a tolerance parameter [preferred issuer tolerance band] for the foreign currency price.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by DiCarlo and discussed above in reference to claim 1 to include applying a preferred issuer tolerance band as taught by Greener to the asking price of mortgage assets as taught by DiCarlo so that the exchange price may be modified if the spot price [price of the mortgage asset offered] exceeds a tolerance parameter. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Greener at Col. 4 ll. 66-67.

Claims 10 and 22 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. Pat. App. No. 2015/0066740 A1 to DiCarlo, in view of U.S. App. Pub. No. US 2014/0201001 A1 to Rellas, in view of US 20180078843 A1 to Tran, in view of U.S. Pat. App. No. 20190280855 A1 to Tong and further in view of U.S. App. Pub. No. US 2015/0178870 A1 to Von Bergen 
(Changes to claim language in brackets, claim language emphasized in Bold)
Regarding claim 10:
	DiCarlo teaches:
10. The system of claim 1, wherein the at least one host computing device is configured to accept an incentive that may be redeemed by the first financial institution in purchasing a mortgage asset.
See DiCarlo at least at Figs. 6A-6B, [0033], [0037]-[0038], [0042], [0048], [0062], and Fig. 3 element “300,” disclosing receiving mortgage asset data [mortgage asset inventory] from a plurality of financial institutions; DiCarlo at [0039] further teaching, at step 212, if the auction was successful, the [mortgage assets] are exchanged for payment [purchasing a mortgage asset] between the seller and bidder [bidder e.g., a “financial institution;” see DiCarlo at para. [0045]]…

DiCarlo does not explicitly teach but Von Bergen teaches:

10. The system of claim 1, wherein the at least one host computing device is configured to accept an incentive that may be redeemed by the first financial institution in purchasing a mortgage asset.
Von Bergen at least at Figs. 2-3, [0053]-[0055], and [0052] teach, a network-based marketplace … that can operate loyalty programs that are supported by one or more loyalty/promotions applications. Von Bergen at [0052] teaches, [f]or example, a buyer can earn loyalty or promotions points [incentive] for each transaction established and/or concluded with a particular seller, and be offered a reward  for which accumulated loyalty points can be redeemed.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by DiCarlo and discussed above in reference to claim 1 to include host computing device configured to accept an incentive that may be redeemed [as taught by Von Bergen] so that a buyer [e.g., a financial institution] can earn redeemable loyalty or promotions points for establishing transactions and/or by concluding with a particular sellers. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. See Von Bergen at [0052].

Regarding claim 22:
	DiCarlo teaches:
22. The method of claim 13, further comprising accepting an incentive that may be redeemed by the first one of the plurality of the financial institution computing devices in purchasing a mortgage asset.  
See DiCarlo at least at Figs. 6A-6B, [0033], [0037]-[0038], [0042], [0048], [0062], and Fig. 3 element “300,” disclosing receiving mortgage asset data [mortgage asset inventory] from a plurality of financial institutions; DiCarlo at [0039] further teaching, at step 212, if the auction was successful, the [mortgage assets] are exchanged for payment [purchasing a mortgage asset] between the seller and bidder [bidder e.g., a “financial institution;” see DiCarlo at para. [0045]]…

DiCarlo does not explicitly teach but Von Bergen teaches:

22. The method of claim 13, further comprising accepting an incentive that may be redeemed by the first one of the plurality of the financial institution computing devices in purchasing a mortgage asset.  
Von Bergen at least at Figs. 2-3, [0053]-[0055], and [0052] teach, a network-based marketplace … that can operate loyalty programs that are supported by one or more loyalty/promotions applications. Von Bergen at [0052] teaches, [f]or example, a buyer can earn loyalty or promotions points [incentive] for each transaction established and/or concluded with a particular seller, and be offered a reward  for which accumulated loyalty points can be redeemed.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by DiCarlo and discussed above in reference to claim 1 to include host computing device configured to accept an incentive that may be redeemed [as taught by Von Bergen] so that a buyer [e.g., a financial institution] can earn redeemable loyalty or promotions points for establishing transactions and/or by concluding with a particular sellers. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. See Von Bergen at [0052].

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

(1) U.S. Patent Application Publication 2019/0028276 to Pierce.
(2) U.S. Patent Application Publication 2017/0132679 to Lind et al.
(3) U.S. Patent Application Publication 2010/0131426 to Kroutik  
(4) U.S. Patent Application Publication 2016/0203467 to Khan et al. 
(5) U.S. Patent US-8417017-B1 to 2017/0243285 to Friedman et al.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER BENNETT whose telephone number is (303) 297-4316.  The examiner can normally be reached on 9:00AM to 5:00PM (MT).
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached at (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/X.M.B./Examiner, Art Unit 3694

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694